Citation Nr: 1201119	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of a left leg stab wound, to include a scar.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office in Winston-Salem, North Carolina.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a sinus disorder, to include sinusitis and allergic rhinitis, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the Veteran submitted a claim of entitlement to service connection for residuals of a left leg stab wound, to include a scar, which was denied in a December 2005 rating decision.  Although he was provided notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal.

2.  The evidence received subsequent to the December 2005 rating decision relates to a previously unsubstantiated fact by itself and/or in connection with the evidence previously assembled, and raises a reasonable possibility of substantiating the underlying service connection claim.

3.  Residuals of a stab wound to the left leg, including a scar, are related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg stab wound, including a scar.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

2.  The Veteran incurred residuals of a stab wound to the left leg, including a scar, during his active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material has been submitted to reopen the claim of entitlement to service connection for residuals of a left leg stab wound, including a scar, because the Board is reopening and granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty service from May 2000 to May 2004.  He served during Operation Iraqi Freedom and Operation Enduring Freedom.  According to his DD 214, his primary specialty was Logistics, Embarkation, and Combat Service Support Specialist.  For his service, the Veteran was awarded a Combat Action Ribbon. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In May 2005, the Veteran submitted a claim of entitlement to service connection for a left calf scar.  The Veteran was afforded a VA examination in October 2005 that did not address any residuals of a left leg stab wound, including the presence of a scar.  The Veteran's May 2005 claim was denied in a December 2005 rating decision because his service treatment records were silent as to complaints of or treatment for a left leg stab wound.  Although he was provided notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal and, thus, it is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2011).  

In October 2007, the Veteran submitted a claim of entitlement to service connection for residuals of a left leg stab wound, including a scar.  After this claim was denied in a January 2008 rating decision, the Veteran perfected an appeal.  The claim was then certified to the Board for appellate review.

Although the RO captioned, developed, and evaluated this claims as an original service connection claim, in January 2011, the Board found that the benefits sought on appeal were the same sought via the May 2005 claim.  38 C.F.R. §§ 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  As such, the Board re-captioned the Veteran's October 2007 claim as seen on the title page above.  The Board then found that evidence of record did not include evidence demonstrating whether any stab wound residuals were present and, thus, found that a remand was warranted in order to afford the Veteran a VA examination.

In June 2011, the Veteran underwent a VA examination to ascertain the presence of any residuals of a left leg stab wound and, if any, whether any were etiologically related to the Veteran's active duty service.  The Veteran claimed that an aspect of his military service involved searching homes.  On one occasion, the Veteran claimed he was stabbed in his left leg.  He asserted that he treated by a medic, but that the wound did not require stitches.  The examiner confirmed the existence of a lateral scar on the Veteran's left calf area.  The diagnosis was "stab wound to left calf muscle, healed with residual scar."

The Veteran's claim was then re-adjudicated and denied in a September 2011 supplemental statement of the case.  Based on a review of the claims file, the Board finds that the RO substantially complied with the directives of the January 2011 remand and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  This claim has been remitted to the Board for further appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for residuals of a left leg stab wound, including a scar, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 2005 rating decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for residuals of a left leg stab wound, to include a scar, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the December 2005 rating decision, the evidence of record included the Veteran's service treatment records.  According to a November 1999 enlistment examination, the Veteran did not report a previous a left leg stab wound, and a clinical examination did not reveal a scar in the area of his left calf.  A longitudinal review of the Veteran's service treatment records, including his separation examination, did not reveal complaints of or treatment for a left leg stab wound or residuals thereof, to include a scar.  

In his May 2005 claim, the Veteran indicated that his left leg scar was incurred sometime in May 2004, but did not provide the factual circumstances giving rise thereto.

In October 2005, the Veteran underwent a VA examination that was intended to ascertain the presence of various scars, including on his left leg.  A scar or other stab wound residual on the Veteran's left leg was not addressed by the examiner.

The Veteran's May 2005 claim was then denied in a December 2005 rating decision.  Therein, the RO determined that service connection for residual of a left leg stab wound, to include a scar, was not warranted, as there was no evidence of inservice incurrence or treatment.

Since the December 2005 rating decision, the Veteran testified during a November 2010 Board hearing.  He testified that he was participating in "home breaches" during his military service when he was stabbed in the left leg during a physical altercation with an individual inside one of the breached homes.  The Veteran claimed that he was quickly treated by a field medic, but that he did not receive stitches.  He asserted that the only residual of this injury was a scar that itched.

As discussed above, the Veteran underwent a VA examination in June 2011.  The examiner confirmed the presence of a lateral scar in the area of the Veteran's left calf.  The diagnosis was "stab wound to left calf muscle, healed with residual scar."

The Board finds that the evidence submitted since December 2005 rating decision is both new and material sufficient to reopen his claim of entitlement to service connection for residuals of a left leg stab wound, including a scar.  Evans, 9 Vet. App. at 282-83.  The findings generated by the June 2011 VA examination are new because they were not previously submitted to VA for consideration.  This evidence is material because it related to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's claim was denied in the December 2005 rating decision because the RO found that the Veteran's service treatment records did not demonstrate inservice treatment for a left leg stab wound.  Although not discussed in the December 2005 rating decision, the evidence of record at that time did not include a then current diagnosis of any residuals of a left leg stab wound.  The June 2011 VA examination resulted in a diagnosis of a left leg scar that the examiner opined was the result of a stab wound.  As a current diagnosis was not of record at the time of the December 2005 rating decision, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for residuals of a left leg stab wound, including a scar.  

As discussed above, the Veteran served during Operation Iraqi Freedom and Operation Enduring Freedom, and was awarded a Combat Action Ribbon.  

In the case of any veteran who engaged in combat with the enemy in active service . . . during a period of war . . . [VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.

38 U.S.C.A. § 1154(b).  

The Veteran stated in his October 2007 claim and testified during the November 2010 Board hearing that he incurred a left leg stab wound during searching homes while serving in Iraq during Operation Iraqi Freedom and Operation Enduring Freedom.  The Veteran's service personnel records clearly demonstrate that he engaged in combat.  Further, the Board finds that the residuals of a stab wound to the left leg, including a scar, are consistent with the circumstances, conditions, or hardships of his military service. 38 U.S.C.A. § 1154(b).  Consequently, his lay statements as to incurring a left leg stab wound during his military service will be accepted as sufficient to support a grant of service connection.  Id.  Additionally, the June 2011 VA examiner provided a diagnosis of "stab wound to left calf muscle, healed with residual scar." 

Consequently, the Board finds that the Veteran incurred a stab wound to his left leg while serving in the military in Iraq, and therefore service connection for residuals of a left leg stab wound, including a scar, is warranted.


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for a left leg stab wound, including a scar, is reopened.

Service connection for residuals of a left leg stab wound, including a scar, is granted.


REMAND

I.  Bilateral Hearing Loss and Tinnitus

In January 2011, the Board remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therein, the Board directed the RO to request the Veteran to submit or identify all VA and non-VA medical providers who treated him for bilateral hearing loss and/or tinnitus subsequent to his active duty service.  The Board then directed the RO to obtain copies of the related treatment records that were not already associated with the Veteran's claims file.  The Board also directed the RO to "specifically attempt to obtain the findings associated with the June 2008 audiological consultation."  All attempts to secure this evidence were to be documented in the Veteran's claims file.  If, after making reasonably efforts to obtain the identified evidence, the RO was unable secure the same, the Board directed the RO send notice to the Veteran wherein it identified the specific records it was unable to obtain; briefly explained the efforts that it undertook to obtain those records; described any further action it planned to undertake; and notified the Veteran that it is ultimately his responsibility for providing the evidence.  

Following the January 2011 Board remand, the RO issued the Veteran a letter, dated in February 2011, wherein it requested that the Veteran submit evidence demonstrating a continuity of symptoms from the time of his service separation to the present with regard to his bilateral hearing loss and tinnitus.  Therein, the RO also requested that the Veteran submit any treatment records from VA and non-VA medical providers related to his bilateral hearing loss and tinnitus, including the June 2008 audiological consultation.  

The Veteran was then scheduled for and underwent a VA audiological examination in June 2011.  Following this examination, the Veteran's claims were re-adjudicated and denied in a September 2011 supplemental statement of the case.  The June 2008 audiological consultation was not associated with the Veteran's claims file at the time the September 2011 supplemental statement of the case was issued and, thus, it was not considered therein.  The claims were remitted to the Board for further appellate review.

In general, it is ultimately the Veteran's responsibility to submit evidence in support of his claim.  However, VA is responsible for obtaining records from federal agencies, to include VA medical centers.  The June 2008 audiological consultation identified in the Board's January 2011 remand is a VA treatment record generated by the VA Medical Center located in Phoenix, Arizona.  Based on a longitudinal review of the Veteran's claim file, it does not appear that the RO undertook any efforts to obtain the June 2008 audiological consultation beyond its February 2011 request that the Veteran submit it to VA.  Additionally, there was no indication that the RO notified the Veteran that the June 2008 audiological consultation had not been obtained.

Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO did not substantially comply with the directives of the January 2011 remand and, thus, a remand for corrective active is required.

II.  Sinus Disorder, Including Sinusitis and Allergic Rhinitis

A longitudinal review of the Veteran's service treatment records did not demonstrate complaints of or treatment for a sinus disorder, to include sinusitis and allergic rhinitis.  The Veteran indicated on a post-deployment questionnaire that he was "sometimes" exposed to smoke from burning trash or feces, solvents, and paints.  Moreover, he reported that he was "often" exposed to vehicle or truck exhaust fumes.

In June 2011, the veteran underwent a VA examination to ascertain the presence of a sinus disorder and, if present, whether it was incurred in or etiologically related to his active duty.  During the examination, the Veteran reported that he was stationed in Iraq from February to June 2003 and, while there, experienced difficulty breathing through his nose.  He stated that he did not seek inservice treatment for sinus or breathing problems.  The Veteran then stated that he was treated at a VA medical facility in Arizona following his active duty service for sneezing and difficulty breathing through his nose.  He claimed that the diagnosis was sinusitis.  The Veteran also claimed that he underwent allergy testing, which demonstrated no environmental allergy.  He was prescribed allergy medication and an antibiotic.  He then moved to North Carolina where he continued sneezing "everyday," in addition to experiencing a runny nose and post-nasal drip.  He also endorsed pressure on the frontal and maxillar sinuses.  He asserted that he then went to a VA medical facility in North Carolina and his condition was diagnosed as rhinitis.  The June 2011 VA examiner then reviewed the Veteran's relevant medical history and administered a physical examination.  A radiological examination revealed intact paranasal sinuses without opacification, mucoperiosteal thickening, or mass or bony abnormality.  The impression was "normal sinuses except for a congenital agenesis of the frontal sinus.  Calcium of the falx."  The diagnoses were "no clinical evidence of sinusitis" and allergic rhinitis.  The examiner then opined that the Veteran's allergic rhinitis was not etiological related to service for the following reasons:

1.  [The] Veteran stated the he was not treated for sinusitis or rhinitis while in the service.  As per the [V]erteran's statement his symptoms started in 2004 after his return from Iraq.  Veteran stated initially he was diagnosed and treated for sinusitis at [an] Arizona VA clinic in 2004.

2.  Review of the [service medical records] showed no documented diagnosis or treatment for sinusitis or rhinitis.

3.  Review of the post-deployment questionnaire dated on [May 11, 2003] showed no documentation of sinus or runny nose problems.

4.  Review of VA records from Arizona showed no diagnosis or treatment for sinusitis.

5.  Review of the VA records from Charlotte, [North Carolina] dated [May 22, 2009] and [November 17, 2010] showed documentation of 'allergic rhinitis.'  Note that there is at least 5 years of treatment GAP since Veteran's release from the service.

6.  Today's clinical examination of the Ear, Nose, and Throat revealed no abnormal clinical findings.  No localized tenderness noted over the sinuses.

7.  X-ray of the sinuses obtained today has been reported as 'Normal Sinuses except for congenital agenesis of the frontal sinuses.'

8.  [Laboratory] testing done on [November 17, 2010] showed EOSINOPHIL # BLOOD 0.10 K/uL (Normal 0.07 - 0.31).  [The] Veteran's Eosinophil count was normal.  Increased eosinophil count is suggestive of allergic rhinitis.

The June 2011 VA examiner rendered an etiological opinion that suggested that the first post-service diagnosis of allergic rhinitis was dated on May 22, 2009 and, thus, five years had elapsed since the Veteran's service separation.  A review of the Veteran's post-service VA treatment records, however, demonstrated that the first documented diagnosis of allergic rhinitis was provided on May 22, 2008, a full year earlier than was noted by the examiner.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Additionally, although the Veteran did not complain of or receive treatment for a sinus disorder during his active duty service, his service treatment records clearly demonstrated that he was exposed to vehicle or truck exhaust fumes and smoke from burning trash or feces, solvents, and paints.  Further, the Veteran stated that he experienced difficulty breathing during his active duty service.  The examiner's June 2011 opinion did not address the etiological relationship, if any, between the Veteran's inservice exhaust and/or smoke exposure and his current allergic rhinitis.  Moreover, the examiner cited to evidence that demonstrated that the Veteran's eosinophil levels were normal on November 17, 2010, which suggested that he did not have allergic rhinitis.  The examiner rendered a diagnosis of allergic rhinitis without reconciling it with the cited evidence.  Finally, the examiner did not consider the Veteran's statement of continuous symptoms since his service separation.  

For these reasons, the Board finds that the June 2011 VA examination is inadequate for purposes of determining service connection.  "[O]nce the [VA] undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [VA] must provide an adequate one."  Barr v. Nicholson 21, Vet. App. 303, 311 (2007).  Consequently, remanding this claim in order to obtain a supplemental opinion or to afford the Veteran another VA examination is required.

Accordingly, the case is remanded for the following actions:

1.  The RO must request the Veteran to identify all VA and non-VA medical providers who treated him for bilateral hearing loss and/or tinnitus following his active duty service.  The RO must then attempt to obtain all relevant evidence from the medical providers identified by the Veteran that have not already been associated with the claims file.  The RO must specifically attempt to obtain the June 2008 audiological consultation from the Phoenix, Arizona VA Medical Center.  Specifically, the RO must attempt to obtain a copy of the June 2008 test results from the "Audiogram Display" under "Audiology" in the "Tools" section of the Computerized Patient Record System.  If, after making reasonable efforts to obtain the identified evidence the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the June 2011 VA examiner must be asked to provide a supplemental opinion.  Specifically, the examiner must provide an opinion wherein the date of the first documented post-service diagnosis is corrected.  Further, the examiner must provide an opinion as to whether any current sinus/rhinitis disorder is related to the Veteran's reported symptoms in service, as well as his exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints while in service.  Additionally, the examiner must reconcile evidence cited in regards to eosinophil levels with the previous diagnosis provided.  When rendering the supplemental opinion, the examiner must incorporate the Veteran's lay report of symptoms in service and his continuous post-service symptoms.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If the June 2011 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of any current sinus/rhinitis disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any sinus/rhinitis disorder found.  After examining the Veteran, and reviewing the service and post-service treatment records, the examiner must opine as to whether any current sinus/rhinitis disorder is etiologically related to the Veteran's active duty service, to include inservice exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that he experienced symptoms during service and since his service separation.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all evidence submitted since the September 2008 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


